Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office action is in response to claims filed 12/10/2021.  Claim 5 is canceled. Claims 1, 13 and 14 are amended.  Claims 1-4 and 6-15 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 10, 13, and 15Fuji 7,422,414 in view of Hatcher 20140356122, Nishijima 4,959,954 and Scipio 20150322861.
Regarding Claim 1, Fuji teaches (in Figs. 1-5) a gas turbine control device in a gas turbine comprising: a compressor (4); a combustor (3); a turbine (2); an inlet guide vane (6) provided at an air intake port of the compressor (intake of 4) and configured to adjust an amount of air flowing into the compressor (4); and, wherein the gas turbine control device has: a second opening setting unit (22) configured to set a second opening for the inlet guide vane based on a surge limit of the compressor (see col. 6, lines 49-59) and correct the second opening based on a pressure in the compressor (P2, see Fig. 4); a first opening setting unit (21) configured to set a first opening for the inlet guide vane by control different from that of the second opening setting unit (see control scheme in Fig. 3); an opening selecting unit (24) configured to select a maximum opening (in 24) as an opening for the inlet guide vane among the first opening (from 21) and the second opening (from 22); and an opening control unit (27) configured to adjust the opening of the inlet guide vane based on the maximum opening (in 24) for the inlet guide vane (6) selected by the opening selecting unit (24). 
Fuji does not teach a system configured to select between a state in which the part of air compressed by the compressor is guided through the extraction air flow channel to the air intake port of the compressor, and a state in which the air compressed by the compressor is not guided to the air intake port of the compressor.
Hatcher teaches a system for detecting and alleviating ice formation on inlet guide vanes of a gas turbine (see Abstract) configured to select between a state in which the part of air compressed by the compressor is guided through the extraction air flow channel (26) to the air intake port of the compressor ([0024] The compressor section 20 includes an air inlet 22 for introduction of intake airflow, a plurality of inlet guide vanes (IGVs) 24 and a compressed air bleed 26 for selectively bleeding compressed air 27 generated by the compressor section into the air inlet 22. The combustor section 30 has a heated air bleed 32 for selectively bleeding heated air 34 generated by the combustor section into the air inlet 22. The respective compressed air 27 and heated air 34 bleed flows are selectively introduced into the air inlet 22 under guidance by a controller 50 and respective control valves 26, 32 of a known gas turbine operational control system, in order to alter intake airflow properties of temperature and relative humidity to inhibit or prevent ice formation on the IGVs 24, so that ice is not ingested by the gas turbine 12), and a state in which the air compressed by the compressor is not guided to the air intake port of the compressor (the state where no ice is detected [0028] The controller 50, which may be integrated with a known gas turbine operational control system or as a stand-alone programmable electronic controller that is in communication with the operation control system, is configured to correlate ice formation with an emissivity intensity that is detected by the infra-red camera 60. When ice formation is detected or identified by the controller 50 it can enunciate such condition to the gas turbine operational control system for commencement of alleviation action, such as introducing bleed compressed 27 and/or heated 34 air flows from the gas turbine 12 into the air intake 22 see also [0034] The controller 50 may monitor and alleviate inlet guide vane 24 icing conditions in a feedback loop 80, as shown in FIG. 6. Inlet guide vane emissivity intensity is monitored continuously in real time or at a desired periodic sampling rate at step 82. The controller 50 evaluates monitored emissivity intensity and determines whether it is indicative of IGV ice formation at step 84. If no ice formation is detected the sampling loop step 82 is repeated in a continuous loop. If ice formation is detected at step 84 the controller 50 causes the anti-icing system to alleviate the icing condition at step 86, such as by introducing compressed 27 or heated 34 bleed air into the air intake 22 airflow, to alter intake airflow properties (e.g., lower intake airflow relative humidity and/or raise its temperature so that the dew point is above water freezing temperature). The monitoring 82, evaluation 84 and alleviation 86 steps are repeated in a continuous loop until the previously detected icing condition is remedied, at which time bleed air introduction into the air intake 22 airflow is lowered or ceased entirely). Since there is no limit on whether the second opening is set with or without the anti-icing of Hatcher active, the second opening for the inlet guide vane would be based on a surge limit of the compressor, and correcting, in a state in which the part of air compressed by the compressor is guided through the extraction air flow channel to the air intake port of the compressor, the second opening based on a pressure in the compressor as needed.
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Fuji with Hatcher to mitigate ice formation in real time without reliance on excessive use of gas turbine compressed air bleed to enhance turbine operational efficiency (See Abstract … Direct monitoring mitigates ice formation in real time without reliance on excessive use of gas turbine compressed or heated air bleed, which enhances turbine operational efficiency)
Fuji in view of Hatcher is silent on an extraction air flow channel through which a part of air compressed by the compressor is extracted, wherein the second opening setting unit has a first calculating unit configured to set a first minimum opening for the inlet guide vane selected in a first state in which a predetermined extraction air flow rate 
Nishijima teaches (in Fig. 3) a similar inlet guide vane control system, including an extraction air flow channel (7) through which a part of air compressed by the compressor (1, analogous to 26 of Hatcher) is extracted, wherein the opening setting unit (16, 21, 22); it is noted that Nishijima’ s opening setting unit is analogous to Fuji’s second opening setting unit 22 which is directed to protecting against compressor surge) has a first calculating unit (21) configured to set a first minimum opening (based on FG0; see col. 6, lines 7-14) for the inlet guide vane (14) selected in a first state in which a predetermined extraction air flow rate through the extraction air flow channel (7) is obtained (extraction rate is continuously obtained with 43, which when applied to Fuji in view Hatcher has been construed as the state in which the air compressed by the compressor is not guided to the air intake port of the compressor), and a second calculating unit (22) configured to set a second minimum opening for the inlet guide vane (based on FG; see col. 6, lines 7-14) selected in a second state in which a extraction flow rate through the extraction air flow channel (7) is larger than that in the first state (see col. 5, lines 22-33; 22 compensates for changes in extraction flow rate FE and therefore would compensate when the flow rate FE was higher, when applied to Fuji 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fuji in view of Hatcher with Nishijima’s teachings so as to  provide the second opening setting unit with a first calculating unit configured to set a first minimum opening for the inlet guide vane selected in a first state in which the part of air compressed by the compressor is not guided through the extraction air flow channel to the air intake port of the compressor (the state in Hatcher where no bleed air is provided to the intake), and a second calculating unit configured to set a second minimum opening for the inlet guide vane selected in a second state in which a extraction flow rate through the extraction air flow channel is in which the air compressed by the compressor is guided to the air intake port of the compressor (the state in Hatchter where bleed air is provided to the intake), in order to provide a compressed air feed for a plant, as taught by Nishijima in col. 1, lines 12-17, and to reduce losses in spite of fluctuations in the flow rate of extraction air, thus improving efficiency, as taught by Nishijima in col. 6, lines 14-18.
Fuji in view of Hatcher and Nishijima as discussed above does not teach in which the part of the compressed air is guided through the extraction flow channel to the turbine.
Scipio teaches in which the part of the compressed air is guided through a channel to the turbine ([0019] The gas turbine engine 100 may include a turndown cooling system 200. The turndown cooling system 200 may include a compressor bleed air source 210 with a flow of compressor bleed air 215. The compressor bleed air source 210 may be compressor discharge air, compressor discharge casing extraction air, and the like. … [0020] The compressor bleed air flow 215 and the ambient air flow 225 may meet at an eductor 230. … [0021] The compressor bleed air flow 215 enters the motive inlet 240 as the motive flow and is reduced in pressure below that of the ambient air flow 225 as the suction flow is accelerated therewith. The flows are mixed in the mixing tube 260 and flow through the diffusor 270 as a blended air flow 280. The blended air flow 280 thus is a combination of the ambient air and the bleed heat blended to achieve overall temperature uniformity. … [0022] The blended flow 280 may be routed to the turbine 170 so as to cool the later stages and the components thereof.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fuji in view of Hatcher and Nishijima with Scipio’s teachings so as to modify the extraction channel to provide the part of the compressed air to the turbine to facilitate cooling of the turbine components.  Since the cooling provided by Scipio is always available to the turbine, that would include during the first state and during the second state. 
Regarding Claim 2, Fuji in view of Hatcher, Nishijima, and Scipio teaches the invention as claimed and as discussed above, and Fuji further teaches (in Fig. 3) that the first opening setting unit (21) is further configured to set the first opening for the inlet guide vane (see box “A”) based on factors excluding the surge limit of the compressor (W, T1, T2, T3, none of which include the surge limit).
Regarding Claim 3, Fuji in view of Hatcher, Nishijima, and Scipio teaches the invention as claimed and as discussed above, and Fuji further teaches (in Fig. 4) that the pressure in the compressor is at least any one of a casing pressure in the 
Regarding Claim 4, Fuji in view of Hatcher, Nishijima, and Scipio teaches the invention as claimed and as discussed above, and Fuji further teaches (in Fig. 4) that the second opening setting unit (22) is further configured to set the second opening based on parameters excluding the pressure in the compressor (T1, N and W exclude the pressure in the compressor) and correct the second opening (in 49) based on the casing pressure ratio (calculated in 50).
Regarding Claim 6, Fuji in view of Hatcher, Nishijima, and Scipio teaches the invention as claimed and as discussed above, and Fuji further teaches (in Figs. 3 and 4) that the first calculating unit (21) is further configured to calculate the first minimum opening based on parameters excluding the pressure in the compressor (W, T1, T2, and T3 exclude the pressure in the compressor), and the second calculating unit (22) is further configured to calculate the second minimum opening based on the pressure in the compressor (“Casing Pressure” P2).
Regarding Claim 10, 
Regarding Claim 13, per the rejection of claim 1 supra Fuji in view of Hatcher, Nishijima, and Scipio teaches the structural limitations recited in claim 13.
The recited method steps are the result of the normal operation of the apparatus as taught by Fuji in view of Hatcher, Nishijima, and Scipio in the rejection of claim 1 supra.
It would have been obvious for one of ordinary skill in the art before the effective filing date to have performed the method steps recited in claim 13 since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.
Regarding Claim 15, Fuji in view of Hatcher, Nishijima, and Scipio teaches the invention as claimed and as discussed above, and Fuji further teaches (in Fig. 3) a gas turbine (1). This and the remaining limitations of claim 15 were previously recited in claim 1. Claim 15 is obvious over Fuji in view of Hatcher, Nishijima, and Scipio for the same reasons discussed for claim 1 above.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji in view of Abrol 20140257666, Hatcher, Nishijima and Scipio.
Regarding Claim 14, Fuji teaches (in Figs. 1-5) a medium that stores a gas turbine control program (in 8) in a gas turbine (see Fig. 1) comprising: a compressor (4); a combustor (3); a turbine (4); an inlet guide vane (6) provided at an air intake port of the compressor (intake of 4) and configured to adjust an amount of air flowing into the compressor (4), that causes a computer (8) to execute: a second opening setting step 
Fuji as discussed above does no teach a non-transitory storage medium storing the control program in the gas turbine.
Abrol teaches (in Fig. 1) a non-transitory storage medium storing the control program in the gas turbine (see Para. [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fuji to include a non-transitory storage medium storing the control program in the gas turbine, in order to provide for a means to receive sensor signals, provide control signals, and include modeling to improve performance, as taught by Abrol in Para. [0005]
Fuji in view of Abrol does not teach control program configured to select between a state in which the part of air compressed by the compressor is guided through the extraction air flow channel to the air intake port of the compressor, and a state in which 
Hatcher teaches a controller configured for detecting and alleviating ice formation on inlet guide vanes of a gas turbine (see Abstract) configured to select between a state in which the part of air compressed by the compressor is guided through the extraction air flow channel (26) to the air intake port of the compressor ([0024] The compressor section 20 includes an air inlet 22 for introduction of intake airflow, a plurality of inlet guide vanes (IGVs) 24 and a compressed air bleed 26 for selectively bleeding compressed air 27 generated by the compressor section into the air inlet 22. The combustor section 30 has a heated air bleed 32 for selectively bleeding heated air 34 generated by the combustor section into the air inlet 22. The respective compressed air 27 and heated air 34 bleed flows are selectively introduced into the air inlet 22 under guidance by a controller 50 and respective control valves 26, 32 of a known gas turbine operational control system, in order to alter intake airflow properties of temperature and relative humidity to inhibit or prevent ice formation on the IGVs 24, so that ice is not ingested by the gas turbine 12), and a state in which the air compressed by the compressor is not guided to the air intake port of the compressor (the state where no ice is detected [0028] The controller 50, which may be integrated with a known gas turbine operational control system or as a stand-alone programmable electronic controller that is in communication with the operation control system, is configured to correlate ice formation with an emissivity intensity that is detected by the infra-red camera 60. When ice formation is detected or identified by the controller 50 it can enunciate such condition to the gas turbine operational control system for commencement of alleviation action, such as introducing bleed compressed 27 and/or heated 34 air flows from the gas turbine 12 into the air intake 22 see also [0034] The controller 50 may monitor and alleviate inlet guide vane 24 icing conditions in a feedback loop 80, as shown in FIG. 6. Inlet guide vane emissivity intensity is monitored continuously in real time or at a desired periodic sampling rate at step 82. The controller 50 evaluates monitored emissivity intensity and determines whether it is indicative of IGV ice formation at step 84. If no ice formation is detected the sampling loop step 82 is repeated in a continuous loop. If ice formation is detected at step 84 the controller 50 causes the anti-icing system to alleviate the icing condition at step 86, such as by introducing compressed 27 or heated 34 bleed air into the air intake 22 airflow, to alter intake airflow properties (e.g., lower intake airflow relative humidity and/or raise its temperature so that the dew point is above water freezing temperature). The monitoring 82, evaluation 84 and alleviation 86 steps are repeated in a continuous loop until the previously detected icing condition is remedied, at which time bleed air introduction into the air intake 22 airflow is lowered or ceased entirely).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Fuji in view of Abrol with Hatcher so as to include the control functions as a portion of the control program stored on non-transitory storage medium taught supra facilitate mitigating ice formation in real time without reliance on excessive use of gas turbine compressed air bleed to enhance turbine operational efficiency (See Abstract … Direct monitoring mitigates ice formation in real time without reliance on excessive use of gas turbine compressed or heated air bleed, which enhances turbine operational efficiency). Since there is no limit on whether 
Fuji in view of Abrol and Hatcher is silent regarding wherein the second opening setting unit has a first calculating unit setting a first minimum opening for the inlet guide vane selected in a first state in which a predetermined extraction air flow rate through the extraction air flow channel is obtained in which the air compressed by the compressor is not guided to the air intake port of the compressor, and a second calculating unit setting a second minimum opening for the inlet guide vane selected in a second state in which a extraction flow rate through the extraction air flow channel is larger than that in the first state the part of air compressed by the compressor is guided through the extraction air flow channel to the air intake port of the compressor.
Nishijima teaches (in Fig. 3) wherein the opening setting unit (16, 21, 22; it is noted that Nishijima’ s opening setting unit is analogous to Fuji’s second opening setting unit 22 which is directed to protecting against compressor surge) has a first calculating unit (21) setting a first minimum opening (based on FG0; see col. 6, lines 7-14) for the inlet guide vane (14) selected in a first state in which a predetermined extraction air flow rate through the extraction air flow channel (7) is obtained (extraction rate is continuously obtained with 43, which when applied to Fuji in view Hatcher has been construed as the state in which the air compressed by the compressor is not guided to the air intake port of the compressor), and a second calculating unit (22) setting a G; see col. 6, lines 7-14) selected in a second state in which a extraction flow rate through the extraction air flow channel (7) is larger than that in the first state (see col. 5, lines 22-33; 22 compensates for changes in extraction flow rate FE and therefore would compensate when the flow rate FE was higher, when applied to Fuji in view Hatcher this state has been construed as the state in which the air compressed by the compressor is guided to the air intake port of the compressor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory storage medium taught Fuji in view of Abrol and Hatcher so as to execute the steps of Nishijima’s teachings to thereby  provide the second opening setting unit with a first calculating unit setting a first minimum opening for the inlet guide vane selected in a first state in which the part of air compressed by the compressor is not guided through the extraction air flow channel to the air intake port of the compressor (the state in Hatcher where no bleed air is provided to the intake), and a second calculating unit setting a second minimum opening for the inlet guide vane selected in a second state in which a extraction flow rate through the extraction air flow channel is in which the air compressed by the compressor is guided to the air intake port of the compressor (the state in Hatcher where bleed air is provided to the intake), in order to provide a compressed air feed for a plant, as taught by Nishijima in col. 1, lines 12-17, and to reduce losses in spite of fluctuations in the flow rate of extraction air, thus improving efficiency, as taught by Nishijima in col. 6, lines 14-18.
Fuji in view of Abrol, Hatcher and Nishijima as discussed above does not teach in which the part of the compressed air is guided through the extraction flow channel to the turbine.
Scipio teaches in which the part of the compressed air is guided through a channel to the turbine ([0019] The gas turbine engine 100 may include a turndown cooling system 200. The turndown cooling system 200 may include a compressor bleed air source 210 with a flow of compressor bleed air 215. The compressor bleed air source 210 may be compressor discharge air, compressor discharge casing extraction air, and the like. … [0020] The compressor bleed air flow 215 and the ambient air flow 225 may meet at an eductor 230. … [0021] The compressor bleed air flow 215 enters the motive inlet 240 as the motive flow and is reduced in pressure below that of the ambient air flow 225 as the suction flow is accelerated therewith. The flows are mixed in the mixing tube 260 and flow through the diffusor 270 as a blended air flow 280. The blended air flow 280 thus is a combination of the ambient air and the bleed heat blended to achieve overall temperature uniformity. … [0022] The blended flow 280 may be routed to the turbine 170 so as to cool the later stages and the components thereof.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fuji in view of Abrol, Hatcher and Nishijima with Scipio’s teachings so as to modify the extraction channel to provide the part of the compressed air to the turbine to facilitate cooling of the turbine components.  Since the cooling provided by Scipio is always available to the turbine, that would include during the first state and during the second state. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji in view of Hatcher, Nishijima, in further view of Martens 4,578,944.
Regarding Claim 11, Fuji in view of Hatcher, Nishijima, and Scipio teaches the invention as claimed and as discussed above. Fuji in view of Hatcher, Nishijima, and Scipio is silent on the opening control unit being further configured to set an opening speed of the inlet guide vane to be faster than a closing speed of the inlet guide vane.
Martens teaches (in Fig. 8E) the opening control unit being further configured to set an opening speed of the inlet guide vane (“OUTPUT OPEN” up to 20% / min in Fig. 8E; see col. 6, lines 14-33) to be faster than a closing speed of the inlet guide vane (“CLOSE” down to 6% / min in Fig. 8E; see col. 6, lines 14-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fuji in view of Hatcher, Nishijima, and Scipio to include the opening control unit being further configured to set an opening speed of the inlet guide vane to be faster than a closing speed of the inlet guide vane, in order to allow for load changing across a wide range without substantially affecting outlet temperature and to increase efficiency, as taught by Martens in col. 2, lines 15-31. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji in view of Hatcher, Nishijima, in further view of Andrew 6,226,974.
Regarding Claim 12, Fuji in view of Hatcher, Nishijima, and Scipio teaches the invention as claimed and as discussed above. Fuji in view of Hatcher, Nishijima, and Scipio is silent on the extraction air flow channel being further configured to extract the 
Andrew teaches (in Fig. 5) a similar inlet guide vane control scheme, including the extraction air flow channel (through 212) being further configured to extract the part of air compressed by the compressor (“COMPRESSOR”) and guide the extracted part to the air intake port (via 214) of the compressor (“COMPRESSOR”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fuji in view of Hatcher, Nishijima, and Scipio to include the extraction air flow channel being further configured to extract the part of air compressed by the compressor and guide the extracted part to the air intake port of the compressor, in order to provide inlet bleed heat to protect to compressor from icing at reduced IGV angles, as taught by Andrew in col. 5, lines 55-58.

Response to Arguments
Applicant’s arguments regarding the lack of a teaching for the extraction air flow channel guiding a part of the air compressed by the compressor to the turbine has been addressed by teachings from the new reference Scipio supra.

Allowable Subject Matter
Claims 7-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The reasons for allowance are provided in the Non-Final Office action dated 5/8/2020.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741